Citation Nr: 0418592	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-17 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.  

4.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel
INTRODUCTION

The veteran had active military service from November 1984 to 
November 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2002 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for a lumbar spine 
disorder, claimed as a back condition.  As well, the RO 
denied service connection for a cervical spine disorder, 
claimed as a neck condition, and a psychiatric disorder.

The claims for service connection for a lumbar spine disorder 
and a psychiatric disorder are being remanded to the RO for 
further development and consideration.  This will occur via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part 
concerning these claims.  The issues regarding the 
sufficiency of evidence to reopen the claim of service 
connection for a lumbar spine disorder and service connection 
for a cervical spine disorder will be addressed in the 
decision below.


FINDINGS OF FACT

1.  In March 1988, the RO denied the veteran's claim for 
service connection for a lumbar spine disorder ("back 
condition"), and he did not appeal.

2.  In November 1998, and again in January 1999, the RO 
denied the veteran's petition to reopen this previously 
denied claim for a lumbar spine disorder, and he again did 
not appeal.

3.  Some of the additional evidence received since that 
January 1999 decision, however, when considered along with 
the evidence already of record, is neither cumulative nor 
redundant and is so significant that it must be considered in 
order to fairly decide the merits of this claim for a lumbar 
spine disorder.

4.  There is no objective medical evidence of record 
indicating the veteran has a cervical spine disorder, in 
contrast to a lumbar spine disorder, for which service 
connection may be granted.


CONCLUSIONS OF LAW

1.  The January 1999 RO decision denying the petition to 
reopen the claim for service connection for a lumbar spine 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).

2.  Evidence received since that decision is new and material 
and the claim of service connection for a lumbar spine 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

3.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Duties to Notify and Assist

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And regulations implementing the VCAA have been 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003)).  

The VCAA eliminated the requirement of submitting a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim-but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also requires that VA 
notify the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and his representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this particular case, a June 2001 VCAA letter from the RO 
advising the veteran of his rights in VA's claims process 
predated the RO's April 2002 decision initially adjudicating 
his claim.  Accordingly, that VCAA letter complied with the 
sequence of events (i.e., letter before denial) stipulated in 
the Pelegrini decisions, both I and II.

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id., at 
*23.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is the same.  And the Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

The Board also must point out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to a petition, as here, which was 
filed before August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  But the 
other requirements of the VCAA and implementing regulations 
do apply, although they have been satisfied.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient (i.e., new 
and material) to reopen the claim for service connection for 
a lumbar spine disorder.  So any further discussion of 
whether there has been compliance with the notification 
requirements of the VCAA, see Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and the duty to assist provisions is 
merely inconsequential.  That is to say, there is sufficient 
evidence to reopen the claim for a lumbar spine disorder, 
regardless, and any further determinations concerning VCAA 
compliance need not be addressed until after this claim is 
developed further on remand.

As for the claim for service connection for a cervical spine 
disorder, VA notified the veteran in the June 2001 VCAA 
letter that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to either send medical 
treatment records from his private physician or to provide a 
properly executed release (VA Form 21-4142) so that VA could 
request medical treatment records from private doctors for 
him.  Further, the rating decision appealed and the statement 
of the case (SOC), especially when considered together, 
discussed the pertinent evidence, provided the laws and 
regulations governing this claim, and essentially notified 
him of the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities-
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with this claim for a cervical spine 
disorder, the veteran's service medical records are on file, 
as are his VA medical treatment records.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  Records from private medical 
providers also have been obtained.  He also was advised what 
evidence VA had requested and notified in the SOC what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation and, 
therefore, generally cannot be service connected.  38 C.F.R. 
§§ 3.303(c), 4.9.  There are a few specifically defined 
situations when service connection is still possible if there 
is evidence of additional disability due to aggravation 
during service by "superimposed" disease or injury.  See, 
e.g., Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); VAOPGCPREC 82- 90 (July 18, 1990); 
VAOPGCPREC 11-1999 (Sept. 2, 1999).  There is no such 
evidence in this particular case, however.

Service connection also may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  
Moreover, the evidence to be considered is that added to the 
record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  



Analysis

New and Material Evidence to Reopen the Claim of Service 
Connection for a Lumbar Spine Disorder 

Historically, the RO denied service connection for a lumbar 
spine disorder in March 1988.  The veteran was informed of 
that decision in an April 1988 letter, and he did not timely 
appeal.  

In January 1998, the veteran filed a petition to reopen this 
claim.  And in response, the RO sent him a letter in April 
1998 indicating that he would first have to submit new and 
material evidence.  In November 1998, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim.  Evidence considered in making this determination 
was the report of a November 1997 evaluation 
in a VA outpatient clinic (VAOPC) at the VA Medical Center 
(VAMC) in Durham, North Carolina.  The report indicated the 
veteran was experiencing chronic low back pain.  The report 
also indicated he had a history of a back injury in 1985 - 
meaning, if presumed true, while on active duty in the 
military.  The RO sent him a letter later in November 1998 
notifying him of that decision and apprising him of his 
procedural and appellate rights, and he again did not appeal.

In January 1999, the RO issued another decision concluding 
that new and material evidence had not been submitted to 
reopen the claim.  The evidence considered in making this 
determination included the outpatient treatment records from 
Dr. Beverly Lewis, MD, dated in November and December 1998, 
as well as a January 1999 personal statement from this 
doctor.  The outpatient treatment records show the veteran 
was seen for complaints of back pain, that it had never been 
under control (even with medication such as Ibuprofen and 
visits to a chiropractor), and that he had undergone an MRI a 
few years earlier that had revealed some degeneration in his 
cervical and lumbar spine.  Back pain was diagnosed.  And in 
Dr. Lewis' January 1999 personal statement, she again 
confirmed the veteran was having problems with his back 
requiring further evaluation, that he had a history of back 
problems that apparently had originated in the military, and 
that he had records of his back treatments in service 
(presumably which Dr. Lewis also had seen).

The RO sent the veteran a letter in February 1999 notifying 
him of the decision continuing to deny his petition to reopen 
his claim.  The letter also apprised him of his procedural 
and appellate rights, but he again did not appeal.

That January 1999 decision is the last final denial of the 
claim on any basis.  So this marks the starting point for 
determining whether the evidence since received is both new 
and material.

The additional evidence submitted since that decision 
includes several medical records from VA and private 
physicians concerning treatment and evaluation the veteran 
received on various occasions during 2000, 2001, 2002 and 
2003.  Some of these records pertain to treatment and 
evaluation of other, unrelated, conditions (e.g., depression, 
high blood pressure, Lupus, etc.), so obviously even if new 
they are not material to the claim concerning the low back.  
See, e.g., Pollard v. Brown, 6 Vet. App. 11, 12 (1993).  But 
this is not the case with some of the remaining records.

In the course of being seen the veteran also often referred 
to a back injury during service, including while undergoing 
an MRI at the VAMC in Durham in June 2000.  He said that he 
injured both his back (lumbar spine) and neck (cervical 
spine) and that he had experienced chronic pain in these 
areas during the years since.  Clinical inspection and 
diagnostic imaging indicated the presence of lumbar spine 
pathology.  He made similar mention of an injury in service, 
and resulting chronic back disability, when earlier seen in 
January 2000 by Deanna M. Boyette, MD, of Orthopaedics East, 
Inc., on referral from Teresa Smith, MD.

This additional evidence, especially when considered in 
conjunction with the evidence already of record (but, in 
particular, the January 1999 statement from Dr. Lewis) 
confirms the presence of a chronic low back disorder and at 
least suggests a possible connection to an injury in service.  
So this additional evidence, again, when considered along 
with the other evidence already on file, at the very least 
provides a "more complete picture" of the circumstances 
surrounding the veteran's low back pathology.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, this 
additional evidence is new and material and, therefore, 
sufficient to reopen his claim for service connection for a 
lumbar spine disorder.  See Hickson v. West, 11 Vet. App. 
374, 378 (1998).

Service Connection for a Cervical Spine Disorder

Service medical records are negative for complaints, findings 
or treatment of injury or pathology of the neck or cervical 
spine.

As mentioned, a January 2000 report from Orthopaedics East 
reflects the veteran's history of having sustained a back and 
neck injury in the military in 1987.  A June 2000 report of 
an MRI of the veteran's spine was interpreted as showing 
normal alignment of the cervical spine; also seen was 
congenital spinal stenosis from C3 through C6.  

Here, the medical evidence verifies that the veteran has a 
defect of his cervical spine-produced by a narrowing or 
stenosis-but that the defect is a congenital abnormality 
unrelated to his service in the military.  As alluded to, 
service connection is expressly prohibited for congenital 
defects.  38 C.F.R. §§ 3.303(c), 4.9.  The medical evidence 
does not establish that the veteran now has a cervical spine 
disorder attributable to an injury sustained in service, or 
otherwise to a disease contracted in service.  Rather, the 
evidence indicates the only cervical spine disorder he has is 
not service connectable, as a matter of law.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (indicating claims 
such as this should be denied for lack of legal merit - 
analogous to Rule 12(b)(6) of the Federal Rules of Civil 
Procedure for failure to state a claim upon which relief can 
be granted).

For all the foregoing reasons, the claim for service 
connection for a cervical spine disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

The petition to reopen the claim for service connection for a 
lumbar spine disorder is granted, subject to the further 
development directed in the remand below.

Service connection for a cervical spine disorder is denied.


REMAND

With respect to the low back disorder, service medical 
records indicate the veteran reported back trauma in June 
1985 when he hit another player while playing ball.  The 
assessment was a back strain.  Thereafter, in February 1987, 
the veteran reported that he had injured his back when a tank 
containing oxygen hit him.  Subsequent medical records 
reflect treatment for recurrent low back pain, and physical 
examination showed lumbar spasm.  The assessment again was a 
low back strain.  In September 1987, X-ray examination of the 
lumbar spine was within normal limits.  

There were further complaints of low back pain on VA 
orthopedic examination in February 1988 (bearing in mind the 
veteran's military service had ended only a few months 
earlier, in November 1987).  Objective physical examination 
showed normal range of motion of the lumbosacral spine and no 
spasm or tenderness; 
X-rays of the lumbosacral spine showed normal alignment and 
curvature and no fracture or dislocation.  The diagnosis was 
that there was no abnormality of the back to objective 
physical findings.  

A November 1997 VA outpatient treatment notation indicates 
the veteran's history of a back injury during service in 
1985.  He reported that he had chronic back pain.  Clinical 
inspection showed mild lumbar tenderness and slight 
limitation of motion of the lumbar spine.  A November 1998 
treatment record from a private examiner also notes that the 
veteran had back pain.  

The January 2000 report from Orthopaedics East also refers to 
the veteran's history of back pain since something fell on 
his back and neck in the military in 1987.  Further 
evaluation of his back problems was recommended.  VA 
performed an MRI of the spine in June 2000.  There were 
indications of a mild, broad based disc bulge at L5-S1.  

As previously mentioned, Dr. Beverly Lewis, in January 1999, 
indicated the veteran had a back problem that apparently 
started while he was serving in the military.  In support of 
that conclusion, she pointed out that he had records of his 
back treatment in the military.  So she apparently also had 
access to these records, via the veteran, and reviewed them 
prior to submitting her statement in support of his claim.  
However, there is no indication that Dr. Lewis reviewed the 
other relevant evidence in the veteran's claims file, so her 
opinion may/may not have been fully informed.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 
Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

The current record, then, does not contain sufficient medical 
evidence of a nexus between the veteran's in-service back 
injury or injuries and any currently demonstrated lumbar 
spine disorder.  So a more definitive medical nexus opinion 
is needed concerning this to decide the appeal.  
38 U.S.C.A. § 5103A(d) (West 2002).

And as for the claim for a psychiatric disorder, service 
medical records disclose that the veteran entered a medical 
facility on January 14, 1986, with an admitting diagnosis of 
major depression.  The discharge diagnoses on January 16, 
1986 were adjustment disorder with depressed mood and marital 
problems.  A January 28, 1986 notation indicates the veteran 
was referred for help with adjustment to a brain-damaged 
child and because of marriage problems.  Service medical 
records make no further reference or mention of evaluation or 
treatment for adjustment problems, depression or anything of 
this sort.



The veteran was evaluated in March 2001 by a VA mental health 
clinician.  The veteran then gave a history of 
hospitalization during service for depression and for having 
homicidal and suicidal ideation.  He reportedly had 
threatened to kill his whole family and himself due to 
"cracking" under the stress of a daughter's terminal 
illness.  He had been released from the hospital after four 
days with no medications.  More recently, he had been 
experiencing depression and had been treated with Zoloft 
since July 2000.  Reportedly, about three months before, he 
had experienced auditory and visual hallucinations, which had 
since resolved.  The VA psychiatry service suspected that the 
hallucinations were attributable to the veteran's systemic 
lupus erythematosus or metabolic dysfunction related to 
renal failure rather than to any psychotic disorder.  

On mental status evaluation in March 2001, the VA clinician 
found that the veteran showed cognitive impairment, 
particularly with respect to verbal memory.  He was 
experiencing severe depressive symptoms.  The assessment was 
that both his depression and physical pain/illness were 
factors that were likely to have a negative impact on 
cognitive performance.  The clinician went on to observe, 
however, that the severity of the veteran's memory deficit 
was such that it was unlikely to be attributable to 
depression or pain effects alone.  

Added to the record in February 2002 was a November 2001 
decision of the Social Security Administration (SSA) awarding 
the veteran disability benefits.  The SSA decision refers to 
the veteran's evaluation in December 2000 by a 
private clinician.  The clinician found that the veteran 
appeared to have paranoid or delusional thinking.  After 
considering the clinician's report, as well as other medical 
records, an administrative law judge determined that the 
veteran was disabled under SSA criteria because of severe 
impairment from affective disorders.

Establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992).  The record contains evidence of depressive 
symptoms in service and evidence that the veteran now has a 
depressive disorder.  But a nexus, if any, between his 
depressive disorder and any incident/s of military service 
cannot be determined from the current record.  So the Board 
must obtain a medical opinion concerning this because VA 
adjudicators may consider only independent medical evidence 
to support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  So this must be 
done.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for VA 
orthopedic and psychiatric examinations 
to obtain medical nexus opinions 
concerning the etiology of his current 
lumbar spine disorder and psychiatric 
disorder.  The designated examiners 
should identify whatever low back or 
psychiatric disorders are now present.  

As well, the orthopedic examiner should 
respond to the following question:

Is it at least as likely as not that 
either the veteran's lumbar spine 
disorder had its onset in service; 
if currently demonstrated, was arthritis 
of the lumbar spine present within the 
first post-service year; or is a lumbar 
spine disorder otherwise attributable to 
service?  Please note the legal standard 
of proof in formulating a response.



Further, the psychiatric examiner should 
respond to the following question:

Is it at least as likely as not that 
either the veteran's psychiatric disorder 
had its onset in service; if currently 
demonstrated, was a psychosis present 
within the first post-service year; or is 
a psychiatric disorder otherwise 
attributable to service?  Again, please 
note the legal standard of proof in 
formulating a response.

To facilitate making these 
determinations, the claims folder and a 
complete copy of this REMAND must be made 
available for each examiner's review of 
the veteran's pertinent medical history.  
It is imperative that the questions posed 
in this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

2.  Ensure the medical opinions respond 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the claims for 
service connection for lumbar spine and 
psychiatric disorders in light of any 
additional evidence obtained.  If any 
benefit sought on appeal is not granted, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration 
of these remaining claims.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



